FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DWAYNE E. McINTOSH, a single man,                No. 09-16224

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00760-DGC

  v.
                                                 MEMORANDUM *
MARICOPA COUNTY COMMUNITY
COLLEGE DISTRICT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Dwayne E. McIntosh appeals pro se from the district court’s summary

judgment in his action alleging employment discrimination on the basis of race in

violation of Title VII and 42 U.S.C. §§ 1981 and 1983. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Noyes v. Kelly Servs., 488 F.3d 1163, 1167

(9th Cir. 2007), and we affirm.

      The district court properly granted summary judgment because McIntosh

failed to raise a genuine dispute of material fact as to whether defendants’

legitimate, nondiscriminatory reason for not hiring him for another position was

pretext for discrimination. See id. at 1169-70 (stating that circumstantial evidence

of pretext must be specific and substantial).

      The district court did not abuse its discretion by granting defendants’ motion

for reconsideration of the court’s order denying summary judgment in part, given

that defendants showed good cause for seeking reconsideration based on newly

discovered evidence. See Ariz. Dist. LRCiv. 7.2(g) (providing that a motion for

reconsideration may be based on a showing of new facts and may be filed after the

deadline for good cause); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993)

(reviewing application of local rules for abuse of discretion); see also Hoffman v.

Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010) (district courts may entertain

successive motions for summary judgment).

      AFFIRMED.




                                           2                                   09-16224